Exhibit 10.1

 

FOURTEENTH AMENDMENT TO LEASE

 

 

 

 

Amendment made this 5th day of January 2016, amending the Lease dated March 9,
2000 and amended on October 26, 2000, March 12, 2001, April22, 2002, March 8,
2005, April 5, 2006, January 31, 2007, October 1, 2008, February 19, 2010, March
7, 2011, March 3, 2012, April16, 2013 and May 5, 2014, and December 12, 2014
(collectively, the "Lease")

 

Between Princeton Corporate Plaza, LLC ("Landlord")

 

And Cytosorbents, Inc., f/k/a Medasorb Corporation ("Tenant")

 

Witnesseth:

 

Whereas the Lease terminates on May 31, 2016 and;

 

Whereas Tenant desires Landlord to extend the Term;

 

Now, therefore, in consideration of the mutual understanding between them and
intending to be legally bound, Landlord and Tenant hereby agree to amend the
Lease as follows:

 

1.Term. The Term of the Lease is hereby extended to May 31, 2017 (the
"Expiration Date").

 

2.Base Rent. Effective on June 1, 2016, Base Rent for the remainder of the Term
shall be $23,950.00 per month.

 

3.Estimated Operating Expense. Effective on June 1, 2016, Tenant's estimated
monthly operating expense shall be $7,022.00 and Tenant's estimated monthly HVAC
maintenance charge shall be $270.00.

 

4.Electric and Gas. Effective on June 1, 2016, Tenant shall pay as Additional
Rent for estimated usage the amounts of$5,825.00 per month for electricity and
$1,063.00 per month for gas.

 

5.Renewal Option.

 

1)Tenant has the option to renew for one (1) successive one (1) year term upon
six (6) months written notice to Landlord prior to the expiration of the term of
this Lease, time being of the essence; provided, however, that Tenant is not in
default under any of the terms and conditions of this Lease and no event has
occurred which with the giving of notice, passage of time, or both, would
constitute an event of default on the date (i) this option is exercised and (ii)
the renewal term commences. Base Rent for the renewal term shall be increased by
the greater of five percent (5%) or the increases (if any) in the Consumer Price
Index as published by the U.S. Department of Labor ("CPI"). Base Rent for the
renewal term shall be determined (and shall be effective for the entire then
operative lease years in the renewal term) by multiplying the annualized Base
Rent in the last month of the prior term by the greater of a) five percent (5%)
or b) a fraction, the numerator of which fraction shall be the CPI figure for
the month which is two (2) months prior to the month in which the Commencement
Date occurred (the "CPI Month") and the denominator of which fraction shall be
the figure published for the corresponding month in the initial lease year for
the first renewal and for subsequent renewals, the month used for the numerator
in the preceding renewal period. The CPI used shall be the All Urban Consumers
(CPI-U), U.S. City Average.

 

2)Should the CPI cease to be published, then the closest similar published index
by an agency of the U.S. Government shall be substituted. Should there be no
such substitute, the parties hereto shall, under the rules of the American
Arbitration Association, agree to a substitute formula or source, designed to
accomplish the same original purpose of this provision.

 

6.Tenant's Statement of Estoppel in Favor of Landlord. Tenant hereby confirms
that to the best of its knowledge, after due inquiry and consideration:

 

a.    Tenant does not have any pending or potential causes of action, suits,
liabilities, debts, damages, controversies, agreements, trespasses, judgments,
executions, demands and claims of any nature whatsoever, whether in law or in
equity, against Landlord, its predecessors, successors and assigns, its parents,
subsidiaries, officers, directors, shareholders, employees, agents and
attorneys, any affiliated corporations, their officers, directors, shareholders
and employees, by reason of any matter or cause whatsoever related to or arising
from the Lease, or any other matter which has arisen prior to the date of
execution of this Amendment.

 



 

 

  

b.    The Lease is in full force and effect and there are no defaults thereunder
by Tenant (or to Tenant's knowledge, by Landlord}, nor are there any conditions
which with the passage of time or giving of notice or both would become a
default under the Lease.

 

c.    The Lease is the only agreement between Tenant and the Landlord affecting
the Premises, and the Lease has not been assigned, amended, modified, changed.
altered or supplemented, except as expressly specified herein. Tenant has no
notice or knowledge of any person claiming rights as landlord or as tenant under
the Lease other than Landlord and Tenant respectively.

 

d.    Tenant is in full and complete possession of the Premises pursuant to the
terms of the Lease. There are no options by Tenant or rights to expand the
Premises provided for in the Lease, except as may be expressly provided in the
Lease.

 

e.    All duties of an inducement nature and all inducement clauses have been
fulfilled by Landlord in all respects, including any allowance and rent and
other financial concessions.

 

f.    Tenant has not, at the Premises or within the building, generated, stored,
handled or otherwise dealt with any hazardous or toxic waste or material,
radioactive materials, or other contaminants, the removal of which is required
or the maintenance of which is prohibited, regulated or penalized by an local,
state or federal agency, authority or government unit except as expressly
permitted in the Lease.

 

g.    No petition, suit or proceeding involving Tenant's bankruptcy, insolvency,
reorganization, receivership, or general assignment for the benefit of creditors
is currently pending or contemplated.

 

7.Release in Favor of Landlord. Tenant hereby releases and forever discharges
Landlord, its predecessors, successors and assigns, its parents, subsidiaries,
officers, directors, shareholders, employees, agents and attorneys, any
affiliated corporations, their officers, directors, shareholders and employees,
from any and all causes of action, suits, liabilities, debts, damages,
controversies, agreements, trespasses, judgments, executions, demands and claims
of any nature whatsoever, whether in law or in equity, whether known or unknown,
and any and all rights, duties, liabilities and obligations, whether presently
enforceable or enforceable in the future, by reason of any matter or cause
whatsoever from the beginning of time to the date of its execution of this
Amendment, related to or arising from the Lease.

 

8.Tenant's Representations. Tenant represents and warrants that Tenant and the
person(s) executing and delivering this Amendment on Tenant's behalf each
represent and warrant that such person is duly authorized to so act; that Tenant
is duly organized, is qualified to do business in the State of New Jersey, is in
good standing under the laws of the state of its organization and the laws of
the State of New Jersey, and has the power and authority to enter into this
Lease; and that all action required to authorize Tenant and such person to enter
into this Lease has been duly taken.

 

9.Lease Amendment Submission. Tenant has executed this Amendment upon the
understanding that this Lease shall not in any way bind Landlord until such time
as the same has been approved and executed by Landlord and a counterpart
delivered to or received by Tenant.

 

10.Entire Lease. This Amendment is made a part of the Lease and where a conflict
exists between any provision in the Lease and the provisions of this Amendment,
this Amendment shall govern. Except as specifically amended herein, all of the
terms and conditions of the Lease shall continue with full force and effect.

 



(Remainder of page left intentionally blank -Signature page to follow)

 



 

 

 



IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
or caused these presents to be signed by their proper corporate officers or
other duly authorized representatives and their proper corporate seal (if
applicable) to be hereto affixed, as of the day and year first above written.

 



WITNESS: LANDLORD   Princeton Corporate Plaza, L.L.C.   By: Princeton Corporate
Management Corp., Managing Member



  

  By: /s/ Jessie Kent   By: /s/ Teresa Ryan Kent     2/10/16     Name: Teresa
Ryan Kent         Title: Treasurer  

 

 

WITNESS: TENANT       Cytosorbents, Inc.             By: /s/ Kathleen P. Bloch  
By: /s/ Phillip Chan           2/10/16   Name: Phillip Chan         Title: CEO  

 

 



 

